Name: Commission Regulation (EC) No 1153/97 of 24 June 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  communications;  beverages and sugar
 Date Published: nan

 26. 6. 97 IEN Official Journal of the European Communities No L 168/35 COMMISSION REGULATION (EC) No 1153/97 of 24 June 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff tical Nomenclature Section of the Customs Code Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EC) No 866/97 (2) and in particular Articles 9 and 12 thereof, Whereas Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the 'combined nomenclature', to meet, at one and the same time, the requirements of both the Common Customs Tariff and of the external trade statistics of the Community; Whereas it is necessary to amend the combined nomen ­ clature to take into account Council Decision 97/359/EC of 24 March 1997 concerning the elimination of duties on information technology products (3), and Council De ­ cision 97/360/EC of 24 March 1997 concerning the elim ­ ination of duties on certain spirituous beverages (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statis ­ HAS ADOPTED THIS REGULATION: Article 1 Annex I, Part Two, to Regulation (EEC) No 2658/87 is hereby amended in accordance with the Annex to this Regulation . Article 2 The amendments to the CN subheadings provided for in this Regulation shall be applicable as Taric subheadings until their insertion into the combined nomenclature in accordance with Article 12 of Regulation (EEC) No 2658/87. Article 3 This Regulation shall enter into force on 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1997. For the Commission Mario MONTI Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 124, 16 . 5. 1997, p. 1 . 0 OJ No L 155, 12. 6. 1997, p. 1 . b) OJ No L 155, 12. 6. 1997, p. 60 . No L 168/36 I EN I Official Journal of the European Communities 26 . 6 . 97 ANNEX CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 '2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages: I 2208 20  Spirits obtained by distilling grape wine or grape marc:   In containers holding 2 litres or less : I I 2208 20 12    Cognac 1,6 Ecu/% vol/hl + 1 0 Ecu/hi 0,84 Ecu/% vol/hl + 5,3 Ecu/hi 1 ale. 100 % 2208 20 14    Armagnac 1,6 Ecu/% vol/hl + 10 Ecu/hi 0,84 Ecu/% vol/hl + 5,3 Ecu/hi 1 ale. 100 % 2208 20 26    Grappa 1,6 Ecu/% vol/hl + 10 Ecu/hi 0,84 Ecu/% vol/hl + 5,3 Ecu/hi 1 ale . 100 % 2208 20 27    Brandy de Jerez 1,6 Ecu/% vol/hl + 10 Ecu/hi 0,84 Ecu/% vol/hl + 5,3 Ecu/hi 1 ale . 100 % 2208 20 29    Other   In containers holding more than 2 litres : 1,6 Ecu/% vol/hl + 10 Ecu/hi 0,84 Ecu/% vol/hl + 5,3 Ecu/hi 1 ale . 100 % 2208 20 40    Raw distillate    Other: 1,6 Ecu/% vol/hl 0,84 Ecu/% vol/hl 1 ale . 100 % 2208 20 62     Cognac 1,6 Ecu/% vol/hl 0,84 Ecu/% vol/hl 1 ale . 100 % 2208 20 64     Armagnac 1,6 Ecu/% vol/hl 0,84 Ecu/% vol/hl 1 ale . 100 % 2208 20 86     Grappa 1,6 Ecu/% vol/hl 0,84 Ecu/% vol/hl 1 ale. 100 % 2208 20 87     Brandy de Jerez 1,6 Ecu/% vol/hl 0,84 Ecu/% vol/hl 1 ale. 100 % 2208 20 89     Other 1,6 Ecu/% vol/hl 0,84 Ecu/% vol/hl 1 ale . 100 % 2208 30  Whiskies:   Bourbon whiskey, in containers holding: I 2208 30 1 1    2 litres or less (') 0,4 Ecu/% vol/hl + 3 Ecu/hi 0,15 Ecu/% vol/hl + 1,13 Ecu/hi 1 ale . 100 % 2208 30 19    More than 2 litres (')   Scotch whisky:    Malt whisky, in containers holding: 0,4 Ecu/% vol/hl 0,15 Ecu/% vol/hl 1 ale. 100 % 2208 30 32     2 litres or less 0,4 Ecu/% vol/hl + 3 Ecu/hi 0,21 Ecu/% vol/hl + 1 ,6 Ecu/hi 1 ale . 100 % 26. 6 . 97 IENI Official Journal of the European Communities No L 168/37 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 2208 30 38 -    More than 2 litres   Blended whisky, in containers holding: 0,4 Ecu/% vol/hl 0,21 Ecu/% vol/hl 1 ale. 100 % 2208 30 52    2 litres or less 0,4 Ecu/% vol/hl + 3 Ecu/hi 0,21 Ecu/% vol/hl + 1 ,6 Ecu/hi 1 ale . 100 % 2208 30 58    More than 2 litres   Other, in containers holding: 0,4 Ecu/% vol/hl 0,21 Ecu/% vol/hl 1 ale . 100 % 2208 30 72    2 litres or less 0,4 Ecu/% vol/hl + 3 Ecu/hi 0,21 Ecu/% vol/hl + 1 ,6 Ecu/hi 1 ale. 100 % 2208 30 78    More than 2 litres  Other, in containers holding: 0,4 Ecu/% vol/hl 0,21 Ecu/% vol/hl 1 ale . 100 % 2208 30 82   2 litres or less 0,4 Ecu/% vol/hl + 3 Ecu/hi 0,21 Ecu/% vol/hl + 1,6 Ecu/hi 1 ale . 100 % 2208 30 88 -   More than 2 litres 0,4 Ecu/% vol/hl 0,21 Ecu/% vol/hl 1 ale . 100 % 2208 40  Rum and taffia :  In containers holding 2 litres or less : 2208 40 1 1 (2)   Rum with a content of volatile substances other than ethyl and methyl alcohol equal to or exceeding 225 grams per hectolitre of pure alcohol (with a 10 % tolerance)   Other: 1 Ecu/% vol/hl + 5 Ecu/hi 0,8 Ecu/% vol/hl + 4,1 Ecu/hi 1 ale. 100 % 2208 40 31 O    Of a value exceeding 7,9 Ecu per litre of pure alcohol 1 Ecu/% vol/hl + 5 Ecu/hi 0,8 Ecu/% vol/hl + 4,1 Ecu/hi (4) 1 ale . 100 % 2208 40 39 (*)    Others  In containers holding more than 2 litres : 1 Ecu/% vol/hl + 5 Ecu/hi 0,8 Ecu/% vol/hl + 4,1 Ecu/hi 1 ale . 100 % 2208 40 51 (6)   Rum with a content of volatile substances other than ethyl and methyl alcohol equal to or exceeding 225 grams per hectolitre of pure alcohol (with a 10 % tolerance)   Other: 1 Ecu/% vol/hl 0,8 Ecu/% vol/hl 1 ale . 100 % 2208 40 91 0 -    Of a value exceeding 2 Ecu per litre of pure alcohol 1 Ecu/% vol/hl 0,8 Ecu/% vol/hl (*) 1 ale . 100 % 2208 40 99 (8) -    Other 1 Ecu/% vol/hl 0,8 Ecu/% vol/hl 1 ale . 100 % 2208 50 : Gin and Geneva:  Gin, in containers holding: 2208 50 1 1 "   2 litres or less 1 Ecu/% vol/hl + 5 Ecu/hi 0,6 Ecu/% vol/hl + 3,1 Ecu/hi 1 ale . 100 % 2208 50 19   More than 2 litres  Geneva, in containers holding: 1 Ecu/% vol/hl 0,6 Ecu/% vol/hl 1 ale . 100 % No L 168/38 I EN I Official Journal of the European Communities 26. 6 . 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 2208 50 91    2 litres or less 1,6 Ecu/% vol/hl 4- 10 Ecu/hi 1 Ecu/% vol/hl + 6,2 Ecu/hi 1 ale . 100 % 2208 50 99    More than 2 litres 1,6 Ecu/% vol/hl 1 Ecu/% vol/hl 1 ale. 100 % 2208 60 - Vodka:   Of an alcoholic strength by volume of 45,4 % vol or less in containers holding; 2208 60 1 1    2 litres or less 1,3 Ecu/% vol/hl + 5 Ecu/hi 0,8 Ecu/% vol/hl + 3,1 Ecu/hi 1 ale. 100 % 2208 60 19    More than 2 litres   Of an alcoholic strength by volume of more than 45,4 % vol in containers holding; 1,3 Ecu/% vol/hl 0,8 Ecu/% vol/hl 1 ale . 100 % 2208 60 91    2 litres or less 1,6 Ecu/% vol/hl + 10 Ecu/hi 1 Ecu/% vol/hl -f- 6,2 Ecu/hi 1 ale. 100 % 2208 60 99    More than 2 litres 1,6 Ecu/% vol/hl 1 Ecu/% vol/hl 1 ale . 100 % 2208 70  Liqueurs and cordials : 2208 70 10   In containers holding 2 litres or less 1,6 Ecu/% vol/hl + 1 0 Ecu/hi 1 Ecu/% vol/hl + 6,2 Ecu/hi 1 ale. 100 % 2208 70 90   In containers holding more than 2 litres 1,6 Ecu/% vol/hl 1 Ecu/% vol/hl 1 ale . 100 % 2208 90  Other:   Arrack, in containers holding: 2208 90 1 1    2 litres or less 1 Ecu/% vol/hl + 5 Ecu/hi 0,6 Ecu/% vol/hl + 3,1 Ecu/hi 1 ale . 100 % 2208 90 19    More than 2 litres   Plum, pear or cherry spirit (excluding liqueurs), in containers holding: 1 Ecu/% vol/hl 0,6 Ecu/% vol/hl 1 ale. 100 % 2208 90 33    2 litres or less 1,3 Ecu/% vol/hl 4- 5 Ecu/hi 0,68 Ecu/% vol/hl + 2,6 Ecu/hi 1 ale . 100 % 2208 90 38    More than 2 litres   Other spirits, and other spirituous beverages, in containers holding:    2 litres or less : 1,3 Ecu/% vol/hl 0,8 Ecu/% vol/hl 1 ale . 100 % 2208 90 41     Ouzo     Other:      Spirits (excluding liqueurs):       Distilled from fruit ­ 1,6 Ecu/% vol/hl + 10 Ecu/hi 1 Ecu/% vol/hl + 6,2 Ecu/hi 1 ale . 100 % 26. 6 . 97 EN Official Journal of the European Communities No L 168/39 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 2208 90 45        Calvados 1,6 Ecu/% vol/hl -I- 10 Ecu/hi 0,84 Ecu/% vol/hl -I- 5,3 Ecu/hi 1 ale. 100 % 2208 90 48        Other       Other: 1,6 Ecu/% vol/hl -I- 10 Ecu/hi 0,84 Ecu/% vol/hl -I- 5,3 Ecu/hi 1 ale . 100 % 2208 90 52        Korn 1,6 Ecu/% vol/hl + 10 Ecu/hi 1 Ecu/% vol/hl + 6,2 Ecu/hi 1 ale . 100 % 2208 90 57        Other 1,6 Ecu/% vol/hl + 10 Ecu/hi 1 Ecu/% vol/hl + 6,2 Ecu/hi 1 ale. 100 % 2208 90 69      Other spirituous beverages    More than 2 litres:     Spirits (excluding liqueurs): 1,6 Ecu/% vol/hl + 10 Ecu/hi 1 Ecu/% vol/hl + 6,2 Ecu/hi 1 ale. 100 % 2208 90 71      Distilled from fruit 1,6 Ecu/% vol/hl 0,84 Ecu/% vol/hl 1 ale. 100 % 2208 90 74      Other 1,6 Ecu/% vol/hl 1 Ecu/% vol/hl 1 ale. 100 % 2208 90 78     Other spirituous beverages   (unchanged) 1,6 Ecu/% vol/hl 1 Ecu/% vol/hl 1 ale . 100 % 3818 00 Chemical elements doped for use in electronics , in the form of discs, wafers or similar forms; chemical compounds doped for use in elec ­ tronics: 3818 00 10  Doped silicon 9 5,2  3818 00 90  Other 9 5,2  7020 00 Other articles of glass : 7020 00 05 0  Quartz reactor tubes and holders designed for insertion into diffu ­ sion and oxidation furnaces for production of semiconductor materials  Other: 21 3 7020 00 10   (unchanged) I 7020 00 30   (unchanged) 7020 00 80 ( 10)   Other 21 4  8419 90  Parts : 8419 90 10   (unchanged) l 8419 90 20   (unchanged) ll 8419 90 30 (")   Of apparatus of subheading 8419 89 15, 8419 89 20 or 8419 89 25 14 2  8419 90 80 C2)   Other 14 2,7  No L 168/40 rENl Official Journal of the European Communities 26 . 6. 97 Rate of duty I f"1M Ti \ SupplementaryL « IN L/Oue Description l unit autonomous conventional 1 2 3 4 5 8421 19   Other: (unchanged) 8421 19 91     (unchanged)     Centrifuges of a kind used in the manufacture of semi ­ conductor wafers : I 8421 19 93      (unchanged) 8421 19 95 H      Other 13 1,1  8421 19 97 C4)     Other 13 1,5  (unchanged)  Parts : 8421 91   Of centrifuges, including centrifugal dryers : 8421 91 10 C 5)    Of apparatus of subheading 8421 19 93 or 8421 19 95 13 1,9  8421 91 90 C 6)    Other 13 2,5  8421 99 00 (unchanged) 8424 89   Other: 8424 89 20    (unchanged) 8424 89 30 ( l7)    Deflash machines for cleaning the metal leads of semicon ­ 12 2,1  ductor packages prior to the electroplating process 8424 89 95    Other 12 2,8  8424 90  Parts : 8424 90 10 C 8)   Of appliances of subheading 8424 89 20 12 2,1  8424 90 90 ( ,9)   Other 12 2,8  8431 39   Other: 8431 39 10    (unchanged) 8431 39 20 (M)    For machines of subheading 8428 39 93 14 1,2  8431 39 80 (21 )    Other 14 1,6 8456 10  Operated by laser or other light or photon beam processes : 8456 10 10 H   Of a kind used in the manufacture of semiconductor wafers or 15 3,5 p/st devices 8456 10 90 H   Other 15 4,7 p/st (unchanged) 8462 21   Numerically controlled: 8462 21 05 (24)    Of a kind used in the manufacture of semiconductor 8 2,4  devices    Other: 8462 21 10     (unchanged) 8462 21 80 (25)     Other 8 3,2 p/st 8462 29   Other: 8462 29 05 (26)    Of a kind used in the manufacture of semiconductor 8 1,3  devices    Other: 8462 29 10    (unchanged)    Other: 8462 29 91     (unchanged) 8462 29 98 (27)     Other 8 1,7 p/st 26. 6. 97 I EN I Official Journal of the European Communities No L 168/41 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8466 91   For machines of heading No 8464: 8466 91 15 H    For machines of subheading 8464 10 10, 8464 20 05 or 8464 90 10    Other: 8 1,4 8466 91 20     (unchanged) 8 1,9  8466 91 95 (29)     Other (unchanged) 8466 93   For machines of heading Nos 8456 to 8461 : 8466 93 1 5 (30)    For machines and apparatus of subheading 8456 10 10, 8456 91 00, 8456 99 10 or 8456 99 30    Other: 8 1,4 8466 93 20     (unchanged) 8466 93 95 (3I )     Other 8 1,9  8466 94   For machines of heading No 8462 or 8463: 8466 94 10 (32)    For machines of subheading 8462 21 05 or 8462 29 05 8 1,4  8466 94 90 (33)    Other 8 1,9  8469 Typewriters other than printers of heading No 8471 ; word ­ processing machines:  Automatic typewriters and word-processing machines : 8469 1 1 00   Word-processing machines (unchanged) 16 2,4 p/st 8470 Calculating machines and pocket-size data recording, reproducing and displaying machines with a calculating function; accounting machines, postage franking machines, ticket-issuing machines and similar machines, incorporating a calculating device; Cash registers : 8470 10  Electronic calculators capable of operating without an external source of electric power and pocket size recording, reproducing and displaying machines with calculating functions: 8470 10 10   Electronic calculators capable of operation without an external source of electric power 14 6,3 p/st 8470 10 90   Pocket-size data recording, reproducing and displaying machines with calculating functions  Other electronic calculating machines : 14 3,8 p/st 8470 21 00   Incorporating a printing device 14 6,3 p/st 8470 29 00   Other 14 6,3 p/st 8470 30 00  Other calculating machines 12 2,1 p/st 8470 40 00  Accounting machines 12 2,1 p/st 8470 50 00  Cash registers 12 2,1 p/st 8470 90 00  Other 12 2,1 p/st No L 168/42 fENi Official Journal of the European Communities 26. 6 . 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8471 Automatic data processing machines and units thereof; magnetic or optical readers, machines for transcribing data media in coded form and machines for processing such data, not elsewhere specified or included: 8471 10  Analogue or hybrid automatic data processing machines : II I 8471 10 10   (unchanged) \ ll 8471 10 90   Other 11 2,6 p/st 8471 30  Portable digital automatic data-processing machines, weighing not more than 10 kg, consisting of at least a central processing unit, a keyboard and a display: 8471 30 10 H   Capable of receiving and processing television, telecommuni ­ cation, audio and video signals   Other: 13 3,8 p/st 8471 30 91 (3S)    Capable of receiving and processing television signals but having no other specific subsidiary functions 22 10,5 p/st 8471 30 99 (  *)    Other  Other digital automatic data-processing machines: 11 2,6 p/st 8471 41   Comprising in the same housing at least a central processing unit and an input and output unit, whether or not combined: 8471 41 10    (unchanged)    Other: 8471 41 30 (37)     Capable of receiving and processing television, telecom ­ munication, audio and video signals     Other: 13 3,8 p/st 8471 41 91 H      Capable of receiving and processing television signals but having no other specific subsidiary functions 22 10,5 p/st 8471 41 99 (39)      Other 11 2,6 p/st 8471 49   Other, presented in the form of systems : 8471 49 10    (unchanged)    Other: 8471 49 30 H     Capable of receiving and processing television, telecom ­ munication , audio and video signals     Other: 13 3,8 p/st 8471 49 91 (41 )      Capable of receiving and processing television signals but having no other specific subsidiary functions 22 10,5 p/st 8471 41 99 (42)      Other 11 2,6 p/st 8471 50  Digital processing units other than those of subheadings No 8471 41 and 8471 49, whether or not containing in the same housing one or two of the following types of unit: storage units , input units , output units : 8471 50 10   (unchanged)   Other I I 26. 6. 97 (IN ! Official Journal of the European Communities No L 168/43 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8471 50 30 ( «)   Capable of receiving and processing television , telecommuni ­ cation, audio and video signals   Other: 13 3,8 p/st 8471 50 91 H    Capable of receiving and processing television signals but having no other specific subsidiary functions 22 10,5 p/st 8471 50 99 (45)   Other 11 2,6 p/st 8471 60  Input or output units, whether or not containing storage units in the same housing: 8471 60 10   (unchanged)   Other: 8471 60 40    Printers 11 1,5 p/st 8471 60 50    Keyboards 11 1,5 p/st 8471 60 90    Other 11 1,5 p/st 8471 70  Storage units : 8471 70 10   (unchanged)   Other: 8471 70 40    Central storage units    Other:     Disk storage units : 11 1,5 p/st 8471 70 51      Optical , including magneto-optical      Other: 11 1,5 p/st 8471 70 53       Hard disk drives 12 1,2 p/st 8471 70 59       Other 11 1,5 p/st 8471 70 60     Magnetic tape storage units 11 1,5 p/st 8471 70 90     Other 11 1,5 p/st 8471 80  Other units of automatic data-processing machines: 8471 80 10   Peripheral units 11 1,5 p/st 8471 80 90   Other 11 1,5 p/st 8471 90 00  Other 11 1,5 p/st 8472 90  Other: 8472 90 10   (unchanged) 8472 90 30 (46)   Automatic teller machines 15 2,3  8472 90 80 (47)   Other 15 3,1  8473 10  Parts and accessories of the machines of heading No 8469:   Electronic assemblies: 8473 10 11 H    Of machines of subheading 8469 1 1 00 12 2,5  8473 10 19 H    Other 12 3,4  8473 10 90 Other  Parts and accessories of the machines of heading No 8470: 12 1,6  8473 21   Of the electronic calculating machines of subheading No 8470 10, 8470 21 or 8470 29: 8473 21 10    Electronic assemblies 14 3,2  8473 21 90    Other 14 1,9  No L 168/44 EN Official Journal of the European Communities 26 . 6 . 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8473 29   Other: 8473 29 10    Electronic assemblies 12 2,5  8473 29 90    Other 12 1,2  8473 30  Parts and accessories of the machines of heading No 8471 : 8473 30 10   Electronic assemblies 12 2,5  8473 30 90   Other 12 1,2  8473 40  Parts and accessories of the machines of heading No 8472:   Electronic assemblies : 8473 40 1 1 H    Of machines of subheading 8472 90 30 12 2,5 8473 40 19 (  ")    Other 12 3,4 8473 40 90   Other 12 1,6 8473 50  Parts and accessories equally suitable for use with machines of two or more of the headings Nos 8469 to 8472: 8473 50 10   Electronic assemblies 12 2,5  8473 50 90   Other 12 1,2  8477 10  Injection-moulding machines : 8477 10 10 ( 52)   Encapsulation equipment for assembly of semiconductor devices 15 2,1  8477 10 90 (51)   Other (unchanged) 15 2,8  8477 59   Other: 8477 59 05 (54)   Encapsulation equipment for assembly of semiconductor devices   Other: 15 2,1 8477 59 10    (unchanged) 8477 59 80 (S5)    Other 15 2,8  8477 80 (unchanged) 8477 90  Parts : 8477 90 05 (5Ã ©)   For machines of subheadings 8477 10 10 and 8477 59 05   Other: 15 2,1  8477 90 10    (unchanged) 8477 90 80 f57)    Other 15 2,8  8479 89   Other: 8479 89 10    (unchanged)    (unchanged)    Other: 8479 89 30     (unchanged) 8479 89 60     (unchanged) 8479 89 65     (unchanged) 8479 89 70     (unchanged) 8479 89 75     (unchanged) 26. 6 . 97 I EN I Official Journal of the European Communities No L 168/45 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8479 89 76 (58)     Apparatus for wet etching, developing, stripping or cleaning liquid crystal display substrates 15 2,1  8479 89 77 (i9)     Die attach apparatus and tape automated bonders for assembly of semiconductors devices 15 2,1  8479 89 79 ( «)     Encapsulation equipment for assembly of semiconductor devices 15 2,1  8479 89 98 (61 )     Other 15 2,8  8479 90  Parts : ll 8479 90 10   (unchanged)   Other: I 8479 90 50 (62)    Of machines of subheading 8479 89 65, 8479 89 70, 8479 89 75, 8479 89 76, 8479 89 77 or 8479 89 79    Other: 15 2,1 8479 90 92     (unchanged) l 8479 90 97 (")     Other 15 2,8  8480 71   Injection or compression types: I 8480 71 IOC*)    Of a kind used in the manufacture or semiconductor devices 13 1,9  8480 71 90 (65)    Other 13 2,5  8480 79 00 (unchanged) 8504 40  Static converters : 8504 40 10   (Unchanged)   Other:    Of a kind used with telecommunication apparatus , auto ­ matic data-processing machines and units thereof: 8504 40 30     Power supply units of a kind used with automatic data ­ processing machines 11 1,5 8504 40 35 (66)     Other    Other: 16 3,4 p/st 8504 40 50     (unchanged)     Other:      (unchanged) 8504 40 93 to 8504 40 99 (unchanged) I 8504 50  Other inductors : ll 8504 50 10   (Unchanged)   Other: I 8504 50 30 H    Of a kind used with telecommunication apparatus and for power supplies for automatic data-processing machines and units thereof 16 3,6  8504 50 80    Other 16 4,8  8504 90  Parts :   Of transformers and inductors : I No L 168/46 I EN 1 Official Journal of the European Communities 26 . 6 . 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8504 90 05 H    Electronic assemblies of machines of subheading 8504 50 30    Other: 15 2,3  8504 90 1 1     Ferrite cores 15 3,1  8504 90 18     Other   Of static converters : 15 3,1  8504 90 91 H    Electronic assemblies of machines of subheadings 8504 40 30 and 8504 40 35 15 2,3 8504 90 99 (70)    Other 15 3,1 8514 10  Resistance heated furnaces and ovens: 8514 10 05 (7I )   For the manufacture of semiconductor devices on semicon ­ ductor wafers   Other: 14 2,3 8514 10 10    (unchanged) 8514 10 80 f2)    Other 14 3  8514 20  Induction or dielectric furnaces and ovens : 8514 20 05 H   For the manufacture of semiconductor devices on semicon ­ ductor wafers   Other: 14 2,3 8514 20 10    (unchanged) 8514 20 80 (74)    (unchanged) 8514 30 (unchanged) 8514 90  Parts : 8514 90 20 (7S)   Of machines of subheading 8514 10 05, 8514 20 05, 8514 30 11 or 8514 30 91 14 2,3  8514 90 80 (76)   Other 14 3  8515 80  Other machines and apparatus : 8515 80 05 f77)   Wire bonders of a kind used for the manufacture of semicon ­ ductor devices   Other:    (Unchanged) 15 2,8 851580 11     (unchanged) 8515 80 19     (unchanged)    (Unchanged) 8515 80 91     (unchanged) 8515 80 99     (unchanged) \ 8515 90  Parts : 8515 90 1 0 H   For machines of subheading 8515 80 05 15 2,8  8515 90 90 Ã   Other 15 3,7  8517 Electrical apparatus for line telephony or line telegraphy, including line telephone sets with cordless handsets and telecommunication apparatus for carrier-current line systems or for digital line systems; videophones :  Telephone sets ; videophones : 8517 11 00   Line telephone sets with cordless handsets 15 5,6 p/st 8517 19   Other: 26. 6 . 97 EN Official Journal of the European Communities No L 168/47 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8517 19 10    Videophones 22 10,5 p/st 8517 19 90    Other  Facsimile machines and teleprinters : 15 5,6  8517 21 00   Facsimile machines 15 5,6 p/st 8517 22 00   Teleprinters 15 5,6  8517 30 00  Telephonic or telegraphic switching apparatus 15 5,6  8517 50  Other apparatus , for carrier-current line systems or for digital line systems: I 8517 50 10   For carrier-current line systems 16 3,4  8517 50 90   Other 15 5,6  8517 80  Other apparatus : l | 8517 80 10   Entry-phone systems 15 5,6  8517 80 90   Other 15 5,6  8517 90  Parts :   Of apparatus for carrier-current line systems of subheading 8517 50 10: 8517 90 11    Electronic assemblies 16 3,4  8517 90 19    Other   Other: 16 3,4  8517 90 82    Electronic assemblies 15 5,6  8517 90 88    Other 15 5,6  8518 10  Microphones and stands therefor: I 8518 10 10   (unchanged)   Other: 8518 1 0 20 (80)    Microphones having a frequency range of 300 Hz to 3,4 KHz, of a diameter not exceeding 10 mm and a height not exceeding 3 mm, of a kind used for telecommunication 18 2,6  8518 10 80 (8I )    Other (unchanged) 18 3,5  8518 29   Other: 8518 29 10    (unchanged)     Other: 8518 29 20 (82)      Loudspeakers having a frequency range of 300 Hz to 3,4 KHz, of a diameter not exceeding 50 mm, of a kind used for telecommunication 18 2,8 p/st 8518 29 80 (M)      Other 18 3,8 p/st 8518 30  Headphones, earphones and combined microphone/speaker sets : ll 8518 30 10   (unchanged)   Other: I 8518 30 20 H    Line telephone handsets 13 3  8518 30 80 H    Other (unchanged) 13 4 8520 20 00  Telephone answering machines (unchanged) 16 3,9 p/st No L 168/48 ["ENI Official Journal of the European Communities 26. 6 . 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8522 Parts and accessories suitable for use solely or principally with the apparatus of headings Nos 8519 to 8521 : (unchanged)    Other:     Electronic assemblies : 8522 90 51 H      Of apparatus of subheading 8520 20 00 19 3,5  8522 90 59 (S7)      Others 19 4,7  8522 90 93 to 8522 90 98 (unchanged) 8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37:  Magnetic tapes : 8523 1 1 00   Of a width not exceeding 4 mm 17 2,4  8523 12 00   Of a width exceeding 4 mm but not exceeding 6,5 mm 17 3,1  8523 1 3 00   Of a width exceeding 6,5 mm 17 3,1  8523 20  Magnetic discs :   Rigid : _ 8523 20 1 1    With a thin film metallic coating, having a coercivity exceeding 600 Oersted and an external diameter not exceeding 231 mm 17 free " 8523 20 19    Other 17 3,1  8523 20 90   Other 17 3,1  8523 30 00 (unchanged) 8523 90 00  Other 17 3,1  8524 Records , tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records , but excluding products of Chapter 37: 8524 10 00 (unchanged)  Discs for laser reading systems: 8524 31 00   For reproducing phenomena other than sound or image 17 3,1 8524 32 00 (unchanged) 8524 39   Other: 8524 39 1 0 H    For reproducing representations of instructions, data, sound, and image recorded in a machine readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine 17 3,1 8524 39 90 f)    Other 17 4,1 8524 40  Magnetic tapes for reproducing phenomena other than sound or image: 26. 6 . 97 | EN I Official Journal of the European Communities No L 168/49 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8524 40 10   Bearing data or instructions of a kind used in automatic data ­ processing machines Other: free 1,5  8524 40 91    Of a width exceeding 4 mm but not exceeding 6,5 mm 19 2,7  8524 40 99    Other (unchanged)  Other: 19 3,1 8524 91   For reproducing phenomena other than sound or image: 8524 91 10    Bearing data or instructions of a kind used in automatic ­ data processing machines free 1,5  8524 91 90    Other 19 3,1  8524 99   Other: 8524 99 10 H    For reproducing representations of instructions, data, sound, and image recorded in a machine readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine 19 3,1 8524 99 90 (91 )    Other 19 4,1 8525 Transmission apparatus for radio-telephony, radio-telegraphy, radio ­ broadcasting or television, whether or not incoporating reception apparatus or sound recording or reproducing apparatus; television cameras ; still image video cameras and other video camera recorders : 8525 10  Transmission apparatus : 8525 10 10   (unchanged)   Other: 8525 10 50 (92)    Radio-telegraphic or radio-telephonic apparatus 18 3,1 p/st 8525 10 80 H    Other 18 4,1 p/st 8525 20  Transmission apparatus incorporating reception apparatus : 8525 20 10   (unchanged)   Other: 8525 20 91    For cellular networks (mobile telephones) 20 4,9 p/st 8525 20 99    Other (unchanged) 20 4,9 p/st 8525 40  Still image video cameras and other video camera recorders :   Still image video cameras: 8525 40 1 1 Ã    Digital 17 3,7 p/st 8525 40 19 (95)    Other   Other viedo camera recorders : 17 4,9 p/st 8525 40 91    (unchanged) 8525 40 99    (unchanged) No L 168/50 I EN I Official Journal of the European Communities 26 . 6 . 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8527 90  Other apparatus : 8527 90 10   (unchanged)   Other: 8527 90 92 (*)    Portable receivers for calling, alerting or paging 22 7,2 p/st 8527 90 98 (97)    Other 22 11,2 p/st 8528 12   Colour: 8528 12 14 to 8528 12 89 (Unchanged)      Without screen :       Video tuners: 8528 12 90 (*)        Electronic assemblies for incorporation into automatic data-processing machines        Other: 22 10,5 8528 12 92         Digital (including mixed digital and analogue) 22 14 p/st 8528 12 94         Other 22 14 p/st 8528 12 98        Other 22 14 p/st 8528 30  Video projectors : 8528 30 05 (")   Operating by means of flat panel display (for example, a liquid crystal device), capable of displaying digital information generated by an automatic data-processing machines   Other: 22 10,5 8528 30 20    Colour 22 14  8528 30 90    Black and white or other monochrome 22 6,8  8529 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528 : 8529 10  Aerials and aerial reflectors of all kinds; parts suitable for use therewith : 8529 10 10   (unchanged)   Other:    Aerials : 8529 10 15 ( ,0 °)     Aerials for radio telephony or radio telegraphy apparatus 22 3,8  8529 10 20     Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles     Outside aerials for radio or television broadcast receivers : 22 5,9 8529 10 31      For reception via satellite 22 5  8529 10 39      Other 22 5  8529 10 40     Inside aerials for radio or television broadcast receivers , including built-in types 22 5,3  8529 10 50     Other 22 5  8529 10 70    Aerial filters and separators 22 5  26. 6. 97 I EN | Official Journal of the European Communities No L 168/51 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8529 10 80    Other: 22 5  8529 90  Other: 8529 90 10 (unchanged)   Other: 8529 90 40 ( l01 )    Parts of apparatus falling within subheadings Nos 8525 10 50, 8525 20 91 , 8525 20 99, 8525 40 1 1 and 8527 90 92    Other:     Cabinets and cases : 22 3,5 8529 90 51      Of wood 16 3  8529 90 59      Of other materials 20 3,9  8529 90 72     Electronic assemblies     Other: 22 4,7  8529 90 81      For television cameras of subheading 8525 30 and apparatus of heading Nos 8527 and 8528 22 5,9  8529 90 88 (" »)      Other 22 4,7  8531 20  Indicator panels incorporating liquid crystal devices (LCD) or light emitting diodes (LED): 8531 20 10   (unchanged)   Other: 8531 20 30    Incorporating light emitting diodes (LED)    Incorporating liquid crystal devices (LCD):     Incorporating active matrix liquid crystal devices (LCD): 15 3,2 8531 20 51      Colour 15 3,2  8531 20 59      Black and white or other monochrome 15 3,2  8531 20 80     Other 15 3,2  8531 80  Other apparatus : 8531 80 10   (unchanged)   Other  8531 80 30 (  «)    Flat panel display devices 15 2,3  8531 80 80 ( IM)    Other 15 3,1  8531 90  Parts: 8531 90 10   Of apparatus of subheading No 8531 20 00 15 3,2  8531 90 30 ( loÃ ®)   Of apparatus of subheading No 8531 80 30 15 2,3  8531 90 80 C06)   Other 15 3,1  8532 Electrical capacitors, fixed, variable or adjustable (pre-set): 8532 10 00  Fixed capacitors designed for use in 50/60 Hz circuits and having a reactive power handling capacity of not less than 0,5 kvar (power capacitors)  Other fixed capacitors : 17 2,7 8532 21 00   Tantalum 17 3,8  8532 22 00   Aluminium electrolytic 17 3,8  8532 23 00   Ceramic dieletric, single layer 17 2,7  8532 24   Ceramic dielectric, multilayer: 8532 24 10    With connecting leads 17 2,7  No L 168/52 lENl Official Journal of the European Communities 26. 6. 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8532 24 90    Other 17 2,7 8532 25 00   Dielectric of paper or plastics 17 2,7  8532 29 00 Other 17 2,7  8532 30 00  Variable or adjustable (pre-set) capacitors 17 3,8  8532 90 00  Parts 17 3,5  8533 Electrical resistors (including rheostats and potentiometers), other than heating resistors : I 8533 10 00  Fixed carbon resistors, composition or film types  Other fixed resistors : 16 2,8  8533 21 00   For a power handling capacity not exceeding 20 W 16 2,8  8533 29 00   Other  Wirewound variable resistors, including rheostats and potentio ­ meters : 16 2,8 8533 31 00   For a power handling capacity not exceeding 20 W 16 2,8  8533 39 00   Other 16 2,8  8533 40  Other variable resistors, including rheostats and potentiometers : 8533 40 10   For a power handling capacity not exceeding 20 W 16 2,8  8533 40 90   Other 16 2,8  8533 90 00  Parts 16 2,8  8534 00 Printed circuits :  Consisting only of conductor elements and contacts : 8534 00 1 1   Multiple circuits 15 3,9  8534 00 19   Other 15 l 3,9  8534 00 90  With other passive elements 15 3,9  8536 50  Other switches : 8536 50 03 ( , 07)   Electronic AC switches consisting of optically coupled input and output circuits (Insulated thyristor AC switches) 16 2,4  8536 50 05 ( 108)   Electronic switches, including temperature protected electronic switches, consisting of a transistor and a logic chip (chip-on ­ chip technology) 16 2,4 8536 50 07 ( 1W)   Electromechanical snap-action switches for a current not exceeding 1 1 A   Other:    For a voltage not exceeding 60 V: 16 2,4 8536 50 1 1     Push-button switches 16 3,2  8536 50 15     Rotary switches 1 6 3,2  8536 50 19     Other 16 3,2  8536 50 80 (u0)    Other (unchanged) 16 3,2  8536 69   Other: 8536 69 10    For co-axial cables 16 2,4  8536 69 30    For printed circuits (unchanged) 16 2,4  26. 6. 97 nEN ! Official Journal of the European Communities No L 168/53 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8536 90  Other apparatus : (unchanged) 8536 90 10   Connections and contact elements for wire and cables (unchanged) 16 2,4 8541 Diodes, transistors and similar semiconductor devices; photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels; light-emitting diodes ; mounted piezo-electric crystals : 8541 10  Diodes, other than photosensitive or light-emitting diodes : 8541 10 10   Wafers not yet cut into chips   Other: 21 3,5  8541 10 91    Power rectifier diodes 21 3,5  8541 10 99    Other  Transistors, other than photosensitive transistors : 21 3,5  8541 21   With a dissipation rate of less than 1 W: 8541 21 10    Wafers not yet cut into chips 21 3,5 '  8541 21 90    Other 21 3,5  8541 29   Other: 8541 29 10    Wafers not yet cut into chips 21 3,5  8541 29 20    Power MOS field effective transistors 21 3,5  8541 29 30    Insulated gate bipolar transistors (IGBTs) 21 3,5  8541 29 80    Other 21 3,5  8541 30  Thyristors, diacs and triacs , other than photosensitive devices : 8541 30 10   Wafers not yet cut into chips 21 3,5  8541 30 90   Other 21 3,5  8541 40  Photosensitive semiconductor devices , including photovoltaic cells whether or not assembled in modules or made up into panels; light-emitting diodes :   Light-emitting diodes : 8541 40 1 1    Laser diodes 21 3,5  8541 40 19    Other   Other: 21 3,5  8541 40 91    Solar cells whether or not assembled in modules or made up into panels 16 1,6  8541 40 93    Photodiodes, phototransistors, photothyristors or photo ­ couples 16 0,9  8541 40 99    Other 16 0,9  8541 50  Other semiconductor devices : 8541 50 10   Wafers not yet cut into chips 21 3,5  8541 50 90   Other 21 3,5  8541 60 00  Mounted piezo-electric crystals 20 2,8  8541 90 00  Parts 15 2  No L 168/54 fENi Official Journal of the European Communities 26 . 6. 97 Rate of duty CN Code Description Supplementaryunit autonomous conventional 1 2 3 4 5 Electronic integrated circuits and microassemblies :  Monolithic digital integrated circuits :   Cards incorporating an electronic integrated circuit ('smart cards) 7   Metal oxide semiconductors (MOS technology): 21 21 21 3,5 3,5 3,5 3,5 3,5 3,5 21 21 21 21 21 21 21 21 21 21 8542 8542 12 00 8542 13 8542 13 01 8542 13 05 8542 13 11 8542 13 13 8542 13 15 8542 13 17 8542 13 22 8542 13 25 8542 13 27 8542 13 32 8542 13 35 8542 13 37 8542 13 41 8542 13 43 8542 13 45 8542 13 47 8542 13 49 8542 13 51    Wafers not yet cut into chips    Chips    Other:     Memories :      Dynamic random-access memories (D-RAMs):       With a storage capacity not exceeding 4 Mbits       With a storage capacity exceeding 4 Mbits but not exceeding 16 Mbits       With a storage capacity exceeding 16 Mbits but not exceeding 64 Mbits       With a storage capacity exceeding 64 Mbits      Static random-access memories (S-RAMs), including cache random-access memories (cache-RAMs):       With a storage capacity not exceeding 256 Kbits       With a storage capacity exceeding 256 Kbits but not exceeding 1 Mbit       With a storage capacity exceeding 1 Mbit      UV erasable , programmable, read only memories (EPROMs):       With a storage capacity not exceeding 1 Mbit       With a storage capacity exceeding 1 Mbit but not exceeding 4 Mbits       With a storage capacity exceeding 4 Mbits      Electrically erasable, programmable, read only mem ­ ories (E2PROMs), including FLASH E2PROMs: FLASH E2PROMs:        With a storage capacity not exceeding 1 Mbit        With a storage capacity exceeding 1 Mbit but not exceeding 4 Mbits        With a storage capacity exceeding 4 Mbits but not exceeding 16 Mbits        With a storage capacity exceeding 16 Mbits       Other      Read only memories, non-programmable (ROMs); content addressable memories (CAMs); first-in/ first-out read/write memories (FIFOs); last-in/first-out read/write memories (LIFOs); ferroelectric memories free free free free free free p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st 21 21 21 21 21 21 free free free free free free 26. 6. 97 HÃ Nl Official Journal of the European Communities No L 168/55 CN Code Description Rate of duty Supplementary unit autonomous conventional 1 2 3 4 5 8542 13 53      Other memories 21 3,5  8542 13 55     Microprocessors     Microcontrollers and microcomputers : 21 free p/st 8542 13 61      with a processing capacity not exceeding 4 bits 21 2,8 p/st 8542 13 63      With a processing capacity exceeding 4 bits but not exceeding 8 bits 21 3,5 p/st 8542 13 65      With a processing capacity exceeding 8 bits but not exceeding 16 bits 21 3,5 p/st 8542 13 67      With a processing capacity exceeding 16 bits but not exceeding 32 bits 21 3,5 p/st 8542 13 69      With a processing capacity exceeding 32 bits     Other: 21 3,5 p/st 8542 13 70      Microperipherals      Other: 21 2,8  8542 13 72       Full custom logic circuits 21 3,5  8542 13 74       Gate arrays 21 3,5  8542 13 76       Standard cells 21 3,5  8542 13 82       Programmable logic device 21 2,8  8542 13 84       Standard logic circuits       Other: 21 2,8  8542 13 91        Control circuits ; interface circuits ; interface circuits capable of performing control functions 21 3,5  8542 13 99        Other 21 3,5  8542 14   Circuits obtained by bipolar technology: 8542 14 01    Wafers not yet cut into chips 21 3,5  8542 14 05    Chips    Other:     Memories : 21 3,5 8542 14 10      Dynamic random-access memories (D-RAMs) 21 3,5  8542 14 15      Static random-access memories (S-RAMs), including cache random-access memories (cache RAMs); read only memories, non programmable (ROMs); content addressable memories (CAMs); first-in/first-out read/ write memories (FIFOs); last-in/first-out read/write memories (LIFOs); ferroelectric memories 21 free 8542 14 20      Electrically erasable, programmable, read only mem ­ ories (E2PROMs), including FLASH E2PROMs 21 free  8542 14 22      UV erasable, programmable, read only memories (Eproms) 21 free  8542 14 29      Other memories 21 3,5  No L 168/56 I EN I Official Journal of the European Communities 26. 6 . 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8542 14 30     Microprocessors     Microcontrollers and microcomputers: 21 free  8542 14 42      With a processing capacity not exceeding 4 bits 21 2,8  8542 14 44      With a processing capacity exceeding 4 bits     Other: 21 3,5  8542 14 50      Microperipherals      Other: 21 2,8  8542 14 60       Full custom logic circuits 21 3,5  8542 14 65       Gate arrays 21 3,5  8542 14 70       Standard cells 21 3,5  8542 14 75       Programmable logic device 21 2,8  8542 14 80       Standard logic circuits       Other: 21 2,8 8542 14 91        Control circuits; interface circuits; interface circuits capable of performing control functions 21 3,5  8542 14 99        Other 21 3,5  8542 19   Other, including circuits obtained by a combination of bipolar and MOS technologies (BIMOS technology): 8542 19 01    Wafers not yet cut into chips 21 3,5  8542 19 05    Chips    Other:     Memories : 21 3,5 8542 19 15      Dynamic random-access memories (D-RAMs)      Static random-access memories (S-RAMs), including cache random-access memories (cache-RAMs): 21 3,5 p/st 8542 19 22       With a storage capacity not exceeding 256 Kbits 21 free p/st 8542 19 25 ______ With a storage capacity exceeding 256 Kbits but not exceeding 1 Mbit 21 free p/st 8542 19 27 ______ With a storage capacity exceeding 1 Mbit 21 free p/st 8542 19 31      UV erasable , programmable, read only memories (EPROMs) 21 free p/st 8542 19 35      Electrically erasable programmable, read only mem ­ ories (E2PROMs), including FLASH E2PROMs 21 free p/st 854219 41      Read only memories , non-programmable (ROMs); content addressable memories (CAMs); first-in/ first-out read/write memories (FIFOs); last-in/first-out memories (LIFOs); ferroelectric memories 21 free p/st 854219 49 _____ Other memories 21 3,5  26. 6. 97 I EN I Officiai Journal of the European Communities No L 168/57 l CN Code Description Rate of duty Supplementary autonomous conven tional unit 1 2 3 4 5 8542 19 55     Microprocessors     Microcontrollers and microcomputers : 21 free p/st 8542 19 62      With a processing capacity not exceeding 4 bits 21 2,8 p/st 8542 19 68      With a processing capacity exceeding 4 bits     Other: 21 3,5 p/st 8542 19 71      Microperipherals      Other: 21 2,8  8542 19 72       Full custom logic circuits 21 3,5  8542 19 74       Gate arrays 21 3,5  8542 19 76       Standard cells 21 3,5  8542 19 82       Programmable logic device 21 2,8  8542 19 84       Standard logic circuits       Other: 21 2,8  8542 19 92        Control circuits; interface circuits; interface circuits capable of performing control functions 21 3,5  8542 19 98        Other 21 3,5  8542 30  Other monolithic integrated circuits : l 8542 30 10   Wafers not yet cut into chips 21 3,5  8542 30 20   Chips   Other: 21 3,5  8542 30 30    Amplifiers 21 3,5  8542 30 50    Voltage and current regulators    Control circuits : 21 3,5  8542 30 61     Smartpower circuits     Other: 21 3,5  8542 30 65      Mixed analogue-digital circuits 21 3,5  8542 30 69      Other 21 3,5  8542 30 70    Interface circuits; interface circuits capable of performing control functions    Other: 21 3,5 8542 30 91     Smartpower circuits     Other: 21 3,5  8542 30 95      Mixed analogue-digital circuits 21 3,5  8542 30 99      Other 21 3,5  8542 40  Hybrid integrated circuits : 8542 40 10   Microprocessors , microcontrollers and microcomputers 21 3,5  8542 40 30   Converters 21 3,5  8542 40 50   Amplifiers 21 l 3,5  8542 40 90   Other 21 3,5  8542 50 00  Electronic microassemblies 21 3,5  8542 90 00 - Parts (unchanged) 15 2 " No L 168/58 I EN I Official Tournai of the European Communities 26. 6 . 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8543 30  Machines and apparatus for electroplating, electrolysis or electro ­ phoresis : I 8543 30 10   (unchanged) Il 8543 30 30 ( In )   Apparatus for wet etching, developing, stripping or cleaning liquid crystal display substrates 13 3,8  8543 30 80 ( ll2)   Other (unchanged)  Other machines and apparatus : 15 5 8543 81 00   Proximity cards and tags 13 3,8  8543 89   Other: ll 8543 89 10    (unchanged)    Other: I 8543 89 15 0 13)     Electrical machines with translation or dictionary func ­ tions 13 3,8  8543 89 20     Aerial amplifiers     Sunbeds, sunlamps and similar suntanning equipment:      For fluorescent tubes using ultraviolet A rays : 13 5 8543 89 51       With a maximum tube length of 100 cm 13 5 p/st 8543 89 55       Other 13 5 p/st 8543 89 59      Other     Apparatus for physical deposition on semiconductor wafers : 13 5 p/st 8543 89 70      By sputtering on semiconductor wafers 13 free  8543 89 72 ( ll4)      Other 13 3,8  8543 89 73 (nÃ ®)     Encapsulation equipment for assembly of semiconductor devices 13 3,8  8543 89 79 C 16)     Upgrade kits , for automatic data processing machines and units thereof, put up for retail sale, consisting of, at least, speakers and/or microphone, and an electronic assembly that enables the automatic data processing machine and units thereof to process audio signals (sound cards) 13 3,8 8543 89 95 ( , l7)     Other 13 5  8543 90  Parts : 8543 90 10   (unchanged) 8543 90 20 ( 118)   Electronic assemblies for incorporation into automatic data processing machines 13 3,8  8543 90 30 C 19)   Of apparatus of subheading 8543 11 00, 8543 30 10, 8543 30 30 , 8543 89 70, 8543 89 72 or 8543 89 73 13 3,8  8543 90 80 ( l20)   Other 13 5  8544 41   Fitted with connectors : 8544 41 10    Of a kind used for telecommunications 17 3,4  8544 41 90    Other 17 4,6  8544 49   Other: 26. 6. 97 | EN I Official Journal of the European Communities No L 168/59 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 8544 49 20    Of a kind used for telecommunications 17 3,6 8544 49 80    Other  Other electric conductors , for a voltage exceeding 80 V but not exceeding 1 000 V: 17 4,8 8544 51   Fitted with connectors : 8544 51 10 ( l21 )    Of a kind used for telecommunications 17 3,4  8544 51 90 ( l22)    Other (unchanged) 17 4,6  8544 70 00  Optical fibre cables (unchanged) 17 4,7 (unchanged) 8548 90  Other: 8548 90 10 C 23)   Dynamic random access memories (D-RAMs) in multi ­ combinational forms such as stack DRAMs and modules 14 2,5  8548 90 90 ( l24)   Other 14 3,3  9006 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 8539: (unchanged)  Parts and accessories : 9006 91 00   (unchanged) 9006 99   Other: 9006 99 10 025)    Of apparatus of subheading 9006 10 10 16 3  9006 99 90 ( l2i)    Other 16 4  9009 Photocopying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus :  Electrostatic photocopying apparatus : 9009 1 1 00   Operating by reproducing the original image directly onto the copy (direct process) (unchanged)  Other photocopying apparatus : 18 4,9 p/st 9009 21 00   Incorporating an optical system (unchanged) 18 4,9 p/st 9009 90  Parts and accessories : 9009 90 10   Of electrostatic photocopying apparatus or other photocopying apparatus incorporating an optical system 18 4,9  9009 90 90   Other 15 2,8  9010 Apparatus and equipment for photographic (including cinemato ­ graphic) laboratories (including apparatus for the projection of circuit patterns on sensitised semiconductor materials), not specified or included elsewhere in this chapter; negatoscopes; projection screens : (unchanged) 9010 50  Other apparatus and equipment for photographic (including cine ­ matographic) laboratories ; negatoscopes: No L 168/60 ("ENI Official Journal of the European Communities 26. 6 . 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 9010 50 10 ( l27)   Apparatus for the projection or drawing of circuit patterns on sensitized flat panel display substrates 15 2,7  9010 50 90 C28)   Other (unchanged) 15 3,6  9010 90  Parts and accessories: 9010 90 10 C29)   Of apparatus of subheading 9010 41 00, 9010 42 00, 9010 49 00 or 9010 50 10 15 2,7  9010 90 90 ( ,M)   Other 15 3,6  9011 Compound optical microscopes, including those for photomicro ­ graphy, cinephotomicrography or microprojection : 9011 10  Stereoscopic microscopes : 9011 10 10 o 11 )   Fitted with equipment specifically designed for the handling and transport of semiconductor wafers or reticles 18 6 p/st 9011 10 90 ( 132)   Other 18 8 p/st 9011 20  Other microscopes, for photomicrography, cinephotomicrography or microprojection : 9011 20 10 ('")   Photomicrographic microscopes fitted with equipment specif ­ ically designed for the handling and transport of semi ­ conductor wafers or reticles 18 6 p/st 9011 20 90 C34)   Other 18 8 p/st 9011 80 00  (unchanged) 9011 90  Parts and accessories : 9011 90 10 ( l35)   Of apparatus of subheading 90 1 1 10 10 or 90 1 1 20 1 0 18 6  9011 90 90 C36)   Other 18 8  9012 Microscopes other than optical microscopes; diffraction apparatus : 9012 10  Microscopes other than optical microscopes and diffraction apparatus : 9012 10 10 037)   Electron microscopes, fitted with equipment specifically designed for the handling and transport of semiconductor wafers or reticles 15 3,4 9012 10 90 ( , 38)   Other 15 4,5  9012 90  Parts and accessories : 9012 90 10 C 39)   Of apparatus of subheading 9012 10 10 15 3,4  9012 90 90 ( 14 °)   Other 15 4,5  9013 80  Other devices, appliances and instruments :   Liquid crystal devices :    Active matrix liquid crystal devices : 9013 80 11     Colour 18 4,9  9013 80 19     Black and white or other monochrome 18 4,9  9013 80 30    Other 18 4,9  9013 80 90   (unchanged) 9013 90  Parts and accessories: 9013 90 10   For liquid crystal devices (LCD) 18 4,9  9013 90 90   (unchanged) 26. 6 . 97 | en | Official Journal of the European Communities No L 168/61 Rate of duty CN Code Description Supplementaryunit autonomous conventional 2 3 4 5 16 16 2,8 3,7 9017 10 9017 10 10 ( l41 ) 9017 1 0 90 ( l42) 9017 20 9017 20 05 ( , 43) 9017 20 11 9017 20 19 9017 20 31 9017 20 39 9017 20 90 2,8 3,7 3,7  Drafting tables and machines, whether or not automatic:   Plotters   Other  Other drawing, marking-out or mathematical calculating instru ­ ments :   Plotters   Other drawing instruments :    Drawing sets    Other   Marking-out instruments :    Pattern generating apparatus of a kind used for producing masks or reticles from photoresist coated substrates    Other   Mathematical calculating instruments (including slide rules, disc calculators and the like) (unchanged)  Parts and accessories :   For apparatus of subheading 90172031   Other 16 16 16 16 16 16 free p/st p/st p/st p/st 3,7 3,7 9017 90 9017 90 10 ( l44) 9017 90 90 ( l45) 16 16 2,8 3,7 9026 10 9026 10 10 16 16 16 16 3,6 3.6 2.7 2,7 9026 10 51 9026 10 59 9026 10 91 9026 10 99 9026 20 9026 20 10 9026 20 30 p/st p/st p/st p/st p/st p/st p/st p/st 16 3,6  For measuring or checking the flow or level of liquids :   (unchanged)   Other:    Electronic :     Flow meters     Other    Other:     Flow meters     Other  For measuring or checking pressure :   (unchanged)   Other:    Electronic Other:     Spiral or metal diaphragm type pressure gauges :      Appliances for measuring and non-automatically regulating tyre pressure      Other     Other  Other instruments or apparatus :   (unchanged)   Other:    Electronic    Other  Parts and accessories:   (unchanged)   Other 18 18 18 2,5 2,5 2,5 9026 20 51 9026 20 59 9026 20 90 9026 80 9026 80 10 9026 80 91 9026 80 99 9026 90 9026 90 10 9026 90 90 3.6 2.7 16 16 16 16 free 2,5 No L 168/62 I EN I Official Journal of the European Communities 26 . 6 . 97 CN Code Description Rate of duty Supplementary autonomous conventional unit 1 2 3 4 5 9027 20  Chromatographs and electrophoresis instruments : ll 9027 20 10   Chromatographs 16 2,6  9027 20 90   Electrophoresis instruments 16 3,3  9027 30 00  Spectrometers, spectrophotometers and spectrographs using optical radiations (UV, visible, IR) 16 2,6  9027 40 00  (unchanged) | ll 9027 50 00  Other instruments and apparatus using optical radiations (UV, visible, IR) 16 3,3  9027 80  Other instruments and apparatus :   Electronic : I 9027 80 1 1    pH meters , rH meters and other apparatus for measuring conductivity 16 3,3  9027 80 15    Apparatus for performing measurements of the physical properties of semiconductor materials or associated insulat ­ ing and conducting layers during the semiconductor wafer production process 16 free 9027 80 18    Other   Other: 16 3,3  9027 80 91    Viscometers , porosimeters and expansion meters 16 3  9027 80 95    Apparatus for performing measurements of the physical properties of semiconductor materials and associated insu ­ lating and conducting layers during the semiconductor wafer production process 16 free 9027 80 98    Other 16 3  9027 90  Microtomes; parts and accessories : 9027 90 10   Microtomes   Parts and accessories : 16 4 p/st 9027 90 50 ( , 4&lt;i)    Of apparatus of subheadings Nos 9027 20 to 9027 80 16 3,3  9027 90 80 (M7)    Of microtomes or of gas or smoke analysis apparatus 16 4,4  9030 40  Other instruments and apparatus , specially designed for telecom ­ munications (for example, cross-talk meters, gain measuring instruments, distortion factor meters, psophometers): 9030 40 10   (unchanged) 9030 40 90 -  Other (unchanged) 16 4,1 9030 90  Parts and accessories : 9030 90 10 (unchanged)   Other:  9030 90 20 C48)    For apparatus of subheading 9030 82 00 16 3,3 9030 90 80 C49)    Other 16 4,4  9031 90  Parts and accessories : l 9031 90 10   (unchanged)   Other:  9031 90 20 ( ,5 °)    For apparatus of subheading 9031 41 00 or 9031 49 10 16 3,4 9031 90 80 (m)    Other 16 4,6  26. 6. 97 I EN I Official Journal of the European Communities No L 168/63 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Taric Code: 2208 40 10 10 (3) Taric Code : 2208 40 10 91 (4) Taric Code : 2208 40 10 99 (5) WTO tariff quota: See annex 7 (6) Taric Code : 2208 40 90 10 Ã ) Taric Code: 2208 40 90 91 (8) Taric Code : 2208 40 90 99 9 Taric Code: 7020 00 10 10 ( 10) Taric Code : 7020 00 10 90, 7020 00 90 00 H Taric Code: 8515 90 00 90 (,0) Taric Code : 8518 10 90 10 (81 ) Taric Code : 8518 10 90 90 (82) Taric Code : 8518 29 90 20 H Taric Code : 8518 29 90 10, 8518 29 90 90 H Taric Code : 8518 30 90 20 (8S) Taric Code : 8518 30 90 90 H Taric Code: 8522 90 91 93 (87) Taric Code : 8522 90 91 99 H Taric Code : 8524 39 00 10 O Taric Code : 8524 39 00 90 H Taric Code : 8524 99 00 10 (") Taric Code : 8524 99 00 90 H Taric Code : 8525 10 90 10 H Taric Code : 8525 10 90 90 H Taric Code : 8525 40 10 10 H Taric Code : 8525 40 10 90 H Taric Code : 8527 90 99 10 H Taric Code : 8527 90 99 90 H Taric Code: 8528 12 94 10 (") Taric Code : 8528 30 10 91 , 8528 30 90 10 (l0 °) Taric Code: 8529 10 50 10 101 Taric Code : 8529 90 89 21 ") Taric Code : 8419 90 95 10 ,2) Taric Code : 8419 90 95 90 ") Taric Code: 8421 19 98 10 ,4) Taric Code : 8421 19 98 90 IS) Taric Code : 8421 91 00 10 l &lt;;) Taric Code : 8421 91 00 90 l7) Taric Code : 8424 89 80 10 ") Taric Code : 8424 90 00 91 ") Taric Code : 8424 90 00 99 20) Taric Code : 8431 39 90 91 21 ) Taric Code: 8431 39 90 99 22) Taric Code : 8456 10 00 10 21) Taric Code : 8456 10 00 90 24) Taric Code : 8462 21 90 10 25) Taric Code : 8462 21 90 90 ( l02) Taric Code : 8529 90 89 10, 8529 90 89 31 , 8529 90 89 32, P) Taric Code : 8462 29 99 10, 8462 29 91 10 (27) Taric Code : 8462 29 99 90 (28) Taric Code : 8466 91 20 10, 8466 91 80 10 8529 90 89 33, 8529 90 89 99 , 03) Taric Code : 8531 80 90 80 l04) Taric Code : 8531 80 90 90 , 05) Taric Code : 8531 90 90 91 m) Taric Code : 8531 90 90 99 107) Taric Code : 8536 50 90 95 108) Taric Code : 8536 50 90 96 "") Taric Code : 8536 50 90 97 n0) Taric Code : 8536 50 90 99 '") Taric Code : 8543 30 90 10 ll2) Taric Code : 8543 30 90 90 " 3) Taric Code : 8543 89 90 70 ,M) Taric Code : 8543 89 90 99 " 5) Taric Code : 8543 89 90 85 " «) Taric Code : 8543 89 90 95 (ll7) Tanc Code: 8543 89 90 10, 8543 89 90 36, 8543 89 90 38, 8543 89 90 44, 8543 89 90 46, 8543 89 90 48, 8543 89 90 50, 8543 89 90 52, 8543 89 90 54, 8543 89 90 55, 8543 89 90 56, 8543 89 90 59, 8543 89 90 61 , 8543 89 90 99 ( ll8) Taric Code: 8543 90 90 60 1,9 Taric Code : 8543 90 90 70 ( l2 °) Tanc Code : 8543 90 90 01 , 8543 90 90 10, 8543 90 90 58 , (29) Taric Code : 8466 91 80 90 (30) Taric Code : 8466 93 20 10, 8466 93 80 10 (31 ) Taric Code : 8466 93 80 90 (-") Taric Code : 8466 94 00 10 (") Taric Code: 8466 94 00 90 H Taric Code : 8471 30 00 10 (35) Taric Code : 8471 30 00 91 (  ") Taric Code : 8471 30 00 99 (37) Taric Code : 8471 41 90 10 H Taric Code: 8471 41 90 91 H Taric Code : 8471 41 90 99 H Taric Code: 8471 49 90 10 (41 ) Taric Code : 8471 49 90 91 (42) Taric Code : 8471 49 90 99 H Taric Code : 8471 50 90 10 H Taric Code: 8471 50 90 91 (4S) Taric Code : 8471 50 90 99 H Taric Code : 8472 90 90 10 (47) Taric Code : 8472 90 90 90 H Taric Code : 8473 10 10 10 H Taric Code : 8473 10 10 90 (50) Taric Code: 8473 40 10 91 (51 ) Taric Code : 8473 40 10 99 (") Taric Code : 8477 10 00 10 (") Taric Code : 8477 10 00 90 H Taric Code : 8477 59 10 10, 8477 59 90 10 H Taric Code : 8477 59 90 90 (*) Taric Code : 8477 90 10 10, 8477 90 90 10 H Taric Code: 8477 90 90 90 H Taric Code : 8479 89 95 10 H Taric Code : 8479 89 95 20 H Taric Code : 8479 89 95 30 (61 ) Taric Code : 8479 89 95 90 (") Taric Code : 8479 90 92 10, 8479 90 98 10 H Taric Code : 8479 90 98 90 H Taric Code: 8480 71 00 10 (&lt;J) Taric Code : 8480 71 00 90 H Taric Code : 8504 40 99 90 (&lt;7) Taric Code : 8504 50 90 30 H Taric Code : 8504 90 19 32 H Taric Code: 8504 90 90 91 H Taric Code : 8504 90 90 99 f) Taric Code : 8514 10 90 10 H Taric Code : 8514 10 90 90 H Taric Code : 8514 20 90 10 f4) Taric Code : 8514 20 90 90 H Taric Code: 8514 90 00 10 H Taric Code : 8514 90 00 90 H Taric Code : 8515 80 99 10 H Taric Code: 8515 90 00 10 8543 90 90 90 c 21 ) Taric Code : 8544 51 00 10 ( l22) Taric Code : 8544 51 00 90 (m) Taric Code : 8548 90 00 36 ( , 24j Taric Code : 8548 90 00 10, 8548 90 00 31 , 8548 90 00 32, 8548 90 00 33, 8548 90 00 34, 8548 90 00 37, 8548 90 00 39, 8548 90 00 99 ('") Taric Code : 9006 99 00 20 ( , 26) Taric Code : 9006 99 00 90 ( l27) Taric Code : 9010 50 00 10 (&gt; 28) Taric Code : 9010 50 00 90 O 2') Taric Code : 9010 90 00 91 ( ,3 °) Taric Code : 9010 90 00 99 (m ) Taric Code : 9011 10 00 10 ( l32) Taric Code: 9011 10 00 90 (m) Taric Code : 9011 20 00 10 ("4) Taric Code: 9011 20 00 90 ( 135) Taric Code : 9011 90 00 10 ( , 3Ã ©) Taric Code : 901 1 90 00 90 ( , 37) Taric Code: 9012 10 00 10 ( l38) Taric Code : 9012 10 00 90 ('") Taric Code : 9012 90 00 10 (l4 °) Taric Code: 9012 90 00 90 C 41 ) Taric Code : 9017 10 00 10 ( 142) Taric Code : 9017 10 00 90 ( 143) Taric Code : 9017 20 39 10 ( 144) Taric Code : 9017 90 00 91 ( , 45) Taric Code: 9017 90 00 99 ( 14Ã ©) Taric Code : 9027 90 90 10 ( l47) Taric Code : 9027 90 90 20 H Taric Code: 9030 90 90 10 ( ,4') Taric Code: 9030 90 90 90 ( l5 °) Taric Code : 9031 90 90 91 (151 Taric Code: 9031 90 90 99 No L 168/64 ( ENl Official Journal of the European Communities 26 . 6 . 97 ANNEX VII No CN Code Description Quota quantity Rate of duty Other term and conditions 90 b 2208 40 31 2208 40 91 Of a value exceeding 7,9 Ecu per litre of pure alcohol Of a value exceeding 2 Ecu per litre of pure alcohol 890 000 litres of pure alcohol 0,7 Ecu/% vol/hl + 3,5 ECU/hl 0,7 Ecu/% vol/hl '